DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin L. Russell on August 25, 2022.

The application has been amended as follows: 

Please amend the claims.
	Please cancel claim 5.
1. (Currently Amended) A system that includes a processor comprising: 
(a) said system includes at least one of a computer premise equipment and a network bridge; 
(b) a system operator network that provides access for said at least one of said computer premise equipment and said network bridge to the Internet; 
(c) an access device with a first processor that includes a forwarding table that includes an association between an IP address assigned by a dynamic host configuration protocol server (DHCP) server and a medium access control (MAC) address of said at least one of [[a]] said computer premise equipment and [[a]] said network bridge to select an output interface for an input interface for forwarding a data packet, 
(1) from said at least one of said computer premise equipment and said network bridge to said Internet or 
(2) from said Internet to said at least one of said computer premise equipment and said network bridge; 
(d) said access device in response to said forwarding table not being accessible. obtains replacement data sufficient to populate said forwarding table from a remote controller and not from a dynamic host configuration protocol server, in a manner that doesn't include either of an Internet Protocol Version 4 (IPv4) DHCP leasequery protocol nor an IPv4 DHCP bulk leasequery protocol.  
(e) said remote controller, including a second processor that is not interconnected with said first processor, maintaining said replacement data sufficient to populate said forwarding table; 
(f) said DHCP server, including a third processor that is not interconnected with said first processor nor said second processor, that assigns said IP address to said at least one of [[a]] said computer premise equipment and [[a]] said network bridge in response to a request.  
2. (Previously Presented) The system of claim 1 further comprising said access device modifying said forwarding table based upon a DHCP message exchange between said DHCP server and said at least one of said computer premise equipment and said network bridge.  
3. (Previously Presented) The system of claim 1 wherein said system includes said network bridge and said network bridge is a cable modem.  
4. (Previously Presented) The system of claim 1 wherein said system includes said network bridge and said network bridge is an optical network unit.  
5. (Canceled).  
6. (Previously Presented) The system of claim 1 wherein said access device does not maintain a set of host IPv4 addresses.  
7. (Previously Presented) The system of claim 1 wherein said access device does not include the capability to support either of an IPv4 DHCP leasequery protocol nor an IPv4 DHCP bulk leasequery protocol.  
8. (Previously Presented) The system of claim 2 wherein said access device is configured in a manner such that said access device is not capable of making an IPv4 DHCP message to said DHCP server.  
9. (Previously Presented) The system of claim 1 wherein said access device supports at least one of an Internet Protocol Version 6 (IPv6) DHCP leasequery protocol and an IPv6 DHCP bulk leasequery protocol.  
10. (Previously Presented) The system of claim 1 wherein said access device determines IP spoofing.  
11. (Previously Presented) The system of claim 1 wherein said access device determines MAC spoofing.  
12. (Previously Presented) The system of claim 1 wherein said system operator network supports a Data Over Cable Service Interface Specification DOCSIS protocol.  
13. (Previously Presented) The system of claim 1 wherein said system operator network does not support a Data Over Cable Service Interface Specification DOCSIS protocol.

Reasons for Allowance
Claims 1-4, 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Baykal et al., US 20110029645 A1 (hereafter referred to as Baykal). Baykal teaches a system operator network including access nodes including forwarding table. The forwarding tables in access nodes and switches being populated using a learning process. The bridging tables are populated with MAC address and port information. By relying on the learning process Baykal does not rely on using lease query from dynamic host configuration protocol (DHCP) Internet Protocol version 4 or 6. The forwarding tables will be repopulated when there is insufficient data based on learning. Baykal does not specifically teach a second processor included in a remote controller and the remote controller provides sufficient data to populate the forwarding table and the processor of the remote controller is interconnected with the access node as recited in the claims. Baykal does not specifically teach a third processor of a DHCP service which will assign an IP address to either a customer premise equipment or network bridge in response to a request as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452